DETAILED ACTION
1.	This action is in response to applicant's amendment received on 7/28/2021.  Amended claims 1, 3-7, and new claim 9 are acknowledged and the following grounds of rejection below are maintained.  Claim 8 is cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (U.S. Publication 2013/0284126), hereinafter “Kimura”.
Regarding claim 1, Kimura discloses a general-purpose engine comprising a shroud which covers at least part of an engine main body, wherein the shroud is configured to include a top cover (shown in figure below) disposed at an upper part of 

    PNG
    media_image1.png
    1051
    932
    media_image1.png
    Greyscale

Regarding claim 2, Kimura discloses the general-purpose engine according to claim 1, wherein the bridge part has a tapered shape in which a width narrows moving upwards, in a front view of the general-purpose engine. The tapering shape is shown in figure 1 of Kimura. 

Regarding claim 4, Kimura discloses the general-purpose engine according to claim 1, wherein the uppermost surface part of the bridge part slopes downwards as approaching (shown in figure 1) an outer side of the top cover, in a front view of the general-purpose engine. Examiner notes that Kimura’s top cover is very similar in construction to the present invention.
Regarding claim 5, Kimura discloses the general-purpose engine according to claim 1, wherein the bridge part has a portion in which a width dimension increases as approaching a front surface of the general-purpose engine, and a portion in which a width dimension increases as approaching a back surface of the general-purpose engine (shown in figure 1). Examiner notes that Kimura’s top cover is very similar in construction to the present invention.
Regarding claim 6, Kimura discloses the general-purpose engine according to claim 1, wherein an outside surface part linking the uppermost surface part of the bridge part and the upper surface of the top cover slopes downwards to an outer side of the top cover (shown in figure 1).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 9, but more specifically, the majority of the third portion being flat.
Claims 7 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 7, but more specifically, a top ventilation port being formed in the pair of bridge parts at an outside surface linking an uppermost surface part. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        11/3/2021